—Appeal from a decision of the Unemployment Insurance Appeal Board, filed May 4, 1995, which, inter alia, ruled that claimant’s request for a hearing was untimely.
It is undisputed that claimant failed to comply with the requirements of Labor Law § 620 (1) (a) by requesting an administrative hearing either in person or in writing within 30 days after issuance of the notice of decision by the local unemployment insurance office. Claimant admitted that she had received the notice of decision and that the delay was not the result of any “physical condition or mental incapacity” on her part (Labor Law § 620 [1] [a]). Under these circumstances, the Unemployment Insurance Appeal Board was without authority to review the initial determination finding that claimant was ineligible for unemployment insurance benefits because she was not totally unemployed and charging her with a recoverable overpayment and the loss of benefit days. The Board’s decision to that effect is, accordingly, affirmed (see, *699Matter of Moricone [New York Hosp. (Cornell Med. Ctr.)—Hadacs], 199 AD2d 802).
Crew III, J. P., White, Yesawich Jr., Spain and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.